Case 1:18-cr-00443-RDB Document 13 Filed 01/25/19 Page 1 of 10

U oor FILEN

 

mr Gio, fils ores . 1 1
PS Tey LT COUT U.S. Department of Justice
Pots gp op ie
WT Ae .
2019 JAE FLAN United States Altorney
AN OS py ”, District of Maryland
ff
7 YF 05 "
Cf yes ae
fru Serkles
7 . hee AA EAE . ; on
Mdichael FP) Davie > Mailing Address: = Office Location: DIRECT: 430-209-4985
Special Assistant United States Autorney” * 36S Chartes Street dth Floor 36S. Charles Sircet, 4th Floor MAIN: 410-209-4800
” sell th,
Michael Davio@usdoj.gov : Battimors, MB-B20 E PR re Haitimore, MD 21261
Lay

January 9, 2019

James E. Crawford, Jr., Esq.

James E. Crawford, Jr., and Associates, LLC
1435 Sulphur Spring Road

Baltimore, Maryland 21227

Re: United States v. Teresa Ann Maxfield,
Criminal No. RDB-18-0443

Dear Counsel:

This letter, together with the Sealed Supplement, confirms the plea agreement (this
“A agreement”) that has been offered to your client, Teresa Ann Maxfield (hereinafter “Defendant’’),
by the United States Atiorney’s Office for the District of Maryland (“this Office”). If the
Defendant accepts this offer, please have the Defendant execute it in the spaces provided below.
If this offer has not been accepted by January 18, 2018, it will be deemed withdrawn. The terms
of the Agreement are as follows:

Offense(s) of Conviction

1, The Defendant agrees to plead guilty to Count 1 of the Indictment, which charge(s)
the Defendant with theft of Government property, in violation of 18 U.S.C. § 641. The Defendant
admits that the Defendant is, in fact, guilty of the offense(s) and will so advise the Court.

Elements of the Offense(s)

2. The elements of the offense(s) to which the Defendant has agreed to plead guilty,
and which this Office would prove if the case went to trial, are as follows: That on or about the
time alleged in the Indictment, the Defendant (1) knowingly converted to the Defendant’s use
property, with the intention of depriving the owner of its benefit or use; (2) the property belonged
to the United States; and, (3) the property had a value greater than $1000.

Penalties

3. The maximum penalties provided by statute for the offense(s) to which the
Defendant is pleading guilty are as follows:

Rev. May 2018

 
Case 1:18-cr-00443-RDB Document 13 Filed 01/25/19 Page 2 of 10

 

 

 

 

 

 

 

 

 

 

 

Minimum | Maximum Supervised | Maximum! Special
Count Statute . :
Prison Prison Release Fine Assessment
One 18 wee § N/A 10 years 3 years $250,000 $100
a. Prison: If the Court orders a term of imprisonment, the Bureau of Prisons
has sole discretion to designate the institution at which it will be served.
b. Supervised Release: If the Court orders a term of supervised release, and

the Defendant violates the conditions of supervised release, the Court may order the Defendant
returned to custody to serve a term of imprisonment as permitted by statute, followed by an
additional term of supervised release.

c, Restitution: The Court may order the Defendant to pay restitution pursuant
to 18 U.S.C. §§ 3663, 3663A, and 3664.

d. Payment: Ifa fine or restitution is imposed, it shall be payable immediately,
unless the Court orders otherwise under 18 U.S.C. § 3572{d). The Defendant may be required to
pay interest if the fine is not paid when due.

e. Forfeiture: The Court may enter an order of forfeiture of assets directly
traceable to the offense, substitute assets, and/or a money judgment equal to the value of the
property subject to forfeiture.

f. Collection of Debts: If the Court imposes a fine or restitution, this Office’s
Financial Litigation Unit will be responsible for collecting the debt. If the Court establishes a
schedule of payments, the Defendant agrees that: (1) the full amount of the fine or restitution is
nonetheless due and owing immediately; (2) the schedule of payments is merely a minimum
schedule of payments and not the only method, nor a limitation on the methods, available to the
United States to enforce the judgment; and (3) the United States may fully employ all powers to
collect on the total amount of the debt as provided by law. Until the debt is paid, the Defendant
agrees to disclose all assets in which the Defendant has any interest or over which the Defendant
exercises direct or indirect control. Until the money judgment is satisfied, the Defendant
authorizes this Office to obtain a credit report in order to evaluate the Defendant’s ability to pay,
and to request and review the Defendant’s federal and state income tax returns, The Defendant
agrees to complete and sign a copy of IRS Form 882] (relating to the voluntary disclosure of
federal tax return information) and a financial statement in a form provided by this Office.

Waiver of Rights

4, The Defendant understands that by entering into this Agreement, the Defendant
surrenders certain rights as outlined below:

Rev. May 2018
 

a. If the Defendant had pled not guilty and persisted in that plea, the Defendant
would have had the right to a speedy jury trial with the close assistance of competent counsel.
That trial could be conducted by a judge, without a jury, if the Defendant, this Office, and the
Court all agreed.

b. If the Defendant elected a jury trial, the jury would be composed of twelve
individuals selected from the community. Counsel and the Defendant would have the opportunity
to challenge prospective jurors who demonstrated bias or who were otherwise unqualified, and
would have the opportunity to strike a certain number of jurors peremptorily. All twelve jurors
would have to agree unanimously before the Defendant could be found guilty of any count. The
jury would be instructed that the Defendant was presumed to be innocent, and that presumption
could be overcome only by proof beyond a reasonable doubt.

Cc. If the Defendant went to trial, the Government would have the burden of
proving the Defendant guilty beyond a reasonable doubt. The Defendant would have the right to
confront and cross-examine the Government’s witnesses. The Defendant would not have to
present any defense witnesses or evidence whatsoever. If the Defendant wanted to call witnesses
in defense, however, the Defendant would have the subpoena power of the Court to compel the
witnesses to attend.

d. The Defendant would have the right to testify in the Defendant’s own
defense if the Defendant so chose, and the Defendant would have the right to refuse to testify. If
the Defendant chose not to testify, the Court could instruct the jury that they could not draw any
adverse inference from the Defendant’s decision not to testify.

e. If the Defendant were found guilty after a trial, the Defendant would have
the right to appeal the verdict and the Court’s pretrial and trial decisions on the admissibility of
evidence to see if any errors were committed which would require a new trial or dismissal of the
charges. By pleading guilty, the Defendant knowingly gives up the right to appeal the verdict and
the Court’s decisions.

f. By pleading guilty, the Defendant will be giving up all of these rights,
except the right, under the limited circumstances set forth in the “Waiver of Appeal” paragraph
below, to appeal the sentence. By pleading guilty, the Defendant understands that the Defendant
may have to answer the Court’s questions both about the rights being given up and about the facts
of the case. Any statements that the Defendant makes during such a hearing would not be
admissible against the Defendant during a trial except in a criminal proceeding for perjury or false -
statement.

g. If the Court accepts the Defendant’s plea of guilty, the Defendant will be
giving up the right to file and have the Court rule on pretrial motions, and there will be no further
trial or proceeding of any kind in the above-referenced criminal case, and the Court will find the
Defendant guilty.

h. By pleading guilty, the Defendant will also be giving up certain valuable
civil rights and may be subject to deportation or other loss of immigration status, including possible

Rev. May 2018
3
 

Case 1:18-cr-00443-RDB Document 13 Filed 01/25/19 Page 4 of 10

denaturalization. The Defendant recognizes that if the Defendant is not a citizen of the United
States, or is a naturalized citizen, pleading guilty may have consequences with respect to the
Defendant’s immigration status. Under federal law, conviction for a broad range of crimes can
lead to adverse immigration consequences, including automatic removal from the United States.
Removal and other immigration consequences are the subject of a separate proceeding, however,
and the Defendant understands that no one, including the Defendant’s attorney or the Court, can
predict with certainty the effect of a conviction on immigration status. The Defendant is not
relying on any promise or belief about the immigration consequences of pleading guilty. The
Defendant nevertheless affirms that the Defendant wants to plead guilty regardless of any potential
immigration consequences.

Advisory Sentencing Guidelines Apply

5. The Defendant understands that the Court will determine a sentencing guidelines
range for this case (henceforth the “advisory guidelines range”) pursuant to the Sentencing Reform
Act of 1984 at 18 U.S.C. § 3551-3742 (excepting 18 U.S.C. § 3553(b)(1) and 3742(e)) and 28
U.S.C. §§ 991 through 998. The Defendant further understands that the Court will nnpose a
sentence pursuant to the Sentencing Reform Act, as excised, and must take into account the
advisory guidelines range in establishing a reasonable sentence.

Factual and Advisory Guidelines Stipulation

6. This Office and the Defendant stipulate and agree to the Statement of Facts set forth
in Attachment A, which is incorporated by reference herein.

a. This Office and the Defendant further agree that the applicable base offense
level is 6, pursuant to United States Sentencing Guidelines (“U.S.S.G.”) § 2B1.1. There is a 6-
level increase, due to a loss amount of greater than $40,000, pursuant to U.S.S.G. § 2B1.1(b)(1)(D),
resulting in a total adjusted offense level of 12.

b. This Office does not oppose a 2-level reduction in the Defendant’s adjusted
offense level pursuant to U.S.S.G. § 3E1.1(a), based upon the Defendant’s apparent prompt
recognition and affirmative acceptance of personal responsibility for the Defendant’s criminal
conduct. This Office may oppose any adjustment for acceptance of responsibility under U.S.S.G.
§ 3E1.1(a) and may decline to make a motion pursuant to U.S.S.G. § 3E1.1(b), if the Defendant:
(i) fails to admit each and every item in the factual stipulation; (ii) denies involvement in the
offense; (ili) gives conflicting statements about the Defendant’s involvement in the offense; (tv) is
untruthful with the Court, this Office, or the United States Probation Office; (v) obstructs or
attempts to obstruct justice prior to sentencing; (vi) engages in any criminal conduct between the
date of this Agreement and the date of sentencing; (vii) attempts to withdraw the plea of guilty; or
(vii) violates this Agreement in any way.

7, There is no agreement as to the Defendant’s criminal history and the Defendant
understands that the Defendant’s criminal history could alter the Defendant’s offense level.
Specifically, the Defendant understands that the Defendant’s criminal history could alter the final
offense level if the Defendant is determined to be a career offender or if the instant offense was a

Rev. May 2018
4
 

Case 1:18-cr-00443-RDB Document 13 Filed 01/25/19 Page 5 of 10

part ofa pattern of criminal conduct from which the Defendant derived a substantial portion of the
Defendant’s income.

8. Other than as set forth above, no other offense characteristics, sentencing guidelines
factors, potential departures or adjustments set forth in the United States Sentencing Guidelines
are in dispute or will be raised in calculating the advisory guidelines range.

Obligations of the Parties

9. At the time of sentencing, this Office and the Defendant reserve the mght to
advocate for a reasonable sentence, period of supervised release, and/or fme considering any
appropriate factors under 18 U.S.C. § 3553(a). This Office and the Defendant reserve the right to
bring to the Court’s attention all information with respect to the Defendant’s background,
character, and conduct that this Office or the Defendant deem relevant to sentencing, including the
conduct that is the subject of any counts of the Indictment. At the time of sentencing, this Office
will move to dismiss any open counts against the Defendant.

Restitution

10. The Defendant agrees to the entry of a restitution order for the full amount of the
victims’ losses, which the parties stipulate is $78,201. The Defendant agrees that, pursuant to 18
U.S.C. §§ 3663 and 3663A and 3563(b)(2) and 3583(d), the Court may order restitution of the full
amount of the actual, total loss caused by the offense conduct set forth in the factual stipulation.
The total amount of restitution shall be due immediately and shall be ordered to be paid forthwith.
Regardless of Defendant’s compliance, any payment schedule does not limit the United States’
ability to collect additional amounts from Defendant through all available collection remedies at
any time. The Defendant further agrees that the Defendant will fully disclose to this Office, the
probation officer, and to the Court, subject to the penalty of perjury, all information (including but
not limited to copies of all relevant bank and financial records) regarding the current location and
prior disposition of all funds obtained as a result of the criminal conduct set forth in the factual
stipulation. The Defendant further agrees to take all reasonable steps to retrieve or repatriate any
such funds and to make them available for restitution. If the Defendant does not fulfill this
provision, it will be considered a material breach of this Agreement, and this Office may seek to
be relieved of its obligations under this Agreement.

Waiver of Appeal

11. In exchange for the concessions made by this Office and the Defendant in this
Agreement, this Office and the Defendant waive their rights to appeal as follows:

a. The Defendant knowingly waives all right, pursuant to 28 U.S.C. § 1291 or
any other statute or constitutional provision, to appeal the Defendant’s conviction on any ground
whatsoever. This includes a waiver of all right to appeal the Defendant’s conviction on the ground
that the statute(s) to which the Defendant is pleading guilty is unconstitutional, or on the ground
that the admitted conduct does not fall within the scope of the statute(s), to the extent that such
challenges legally can be waived.

Rev. May 2018
 

Case 1:18-cr-00443-RDB Document 13 Filed 01/25/19 Page 6 of 10

b. The Defendant and this Office knowingly and expressly waive all rights
conferred by 18 U.S.C. § 3742 to appeal whatever sentence is imposed (including any term of
imprisonment, fine, term of supervised release, or order of restitution) for any reason (including
the establishment of the advisory sentencing guidelines range, the determination of the
Defendant’s criminal history, the weighing of the sentencing factors, and any constitutional
challenges to the calculation and imposition of any term of imprisonment, fine, order of forfeiture,
order of restitution, and term or condition of supervised release}, except as follows:

c. The Defendant waives any and all rights under the Freedom of Information
Act relating to the investigation and prosecution of the above-captioned matter and agrees not to
file any request for documents from this Office or any investigating agency.

Forfeiture
12. The Defendant understands that the Court may enter an Order of Forfeiture as part
of the Defendant’s sentence, and that the Order of Forfeiture may include assets directly traceable
to the offense(s), substitute assets, and/or a money judgment equal to the value of the property
derived from, or otherwise involved in, the offenses.

13. The Defendant agrees to consent to the entry of orders of forfeiture and waives the »
requirements of Federal Rules of Criminal Procedure 1 1(b)(1)(J), 32.2, and 43(a} regarding notice
of the forfeiture in the charging instrument, advice regarding forfeiture during the change of plea
hearing, announcement of the forfeiture at sentencing, and incorporation of the forfeiture in the
judgment.

14. The Defendant agrees to assist fully in the forfeiture of property. The Defendant
agrees to disclose all assets and sources of income, to consent to all requests for access to
information related to assets and income, and to take all steps necessary to pass clear title to the
forfeited assets to the United States, including executing all documents necessary to transfer such
title, assisting in bringing any assets located outside of the United States within the jurisdiction of
the United States, and taking whatever steps are necessary to ensure that assets subject to forfeiture
are made available for forfeiture.

15. The Defendant waives all challenges to any forfeiture carried out in accordance
with this Agreement on any grounds, including any and all constitutional, legal, equitable,
statutory, or administrative grounds brought by any means, including through direct appeal, habeas
corpus petition, or civil complaint. The Defendant will not challenge or seek review of any civil
or administrative forfeiture of any property subject to forfeiture under this Agreement, and will
not assist any third party with any challenge or review or any petition for remission of forfeiture.

Defendant’s Conduct Prior to Sentencing and Breach

16. | Between now and the date of the sentencing, the Defendant will not engage in
conduct that constitutes obstruction of justice under U.S.S.G. § 3C1.1; will not violate any federal,
state, or local law; will acknowledge guilt to the probation officer and the Court; will be truthful

Rev. May 2018
6
Case 1:18-cr-00443-RDB Document 13 Filed 01/25/19 Page 7 of 10

in any statement to the Court, this Office, law enforcement agents, and probation officers; will
cooperate in the preparation of the presentence report; and will not move to withdraw from the
plea of guilty or from this Agreement,

17. If the Defendant engages in conduct prior to sentencing that violates the above
paragraph of this Agreement, and the Court finds a violation by a preponderance of the evidence,
then: (1) this Office will be free from its obligations under this Agreement; (ii) this Office may
make sentencing arguments and recommendations different from those set out in this Agreement,
even if the Agreement was reached pursuant to. Rule 11(c)(1)(C); and (iii) in any criminal or civil
proceeding, this Office will be free to use against the Defendant all statements made by the
Defendant and any of the information or materials provided by the Defendant, including
statements, information, and materials provided pursuant to this Agreement, and statements made
during proceedings before the Court pursuant to Rule 11 of the Federal Rules of Criminal
Procedure. A determination that this Office is released from its obligations under this Agreement
will not permit the Defendant to withdraw the guilty plea. The Defendant acknowledges that the
Defendant may not withdraw the Defendant’s guilty plea—even if made pursuant to Rule
11(c)(1)(C)—f the Court finds that the Defendant breached the Agreement. In that event, neither
the Court nor the Government will be bound by the specific sentence or sentencing range agreed
and stipulated to herein pursuant to Rule 11(c)(1)(C).

Court Not a Party

18. The Court is not a party to this Agreement. The sentence to be imposed is within
the sole discretion of the Court. The Court is not bound by the Sentencing Guidelines stipulation
in this Agreement. The Court will determine the facts relevant to sentencing. The Court is not
required to accept any recommendation or stipulation of the parties. The Court has the power to
impose a sentence up to the maximum penalty allowed by law. If the Court makes sentencing
findings different from those stipulated in this Agreement, or if the Court imposes any sentence up
to the maximum allowed by statute, the Defendant will remain bound to fulfill all of the obligations
under this Agreement. Neither the prosecutor, defense counsel, nor the Court can make a binding
prediction, promise, or representation as to what guidelines range or sentence the Defendant will
receive. The Defendant agrees that no one has made such a binding prediction or promise.

Entire Agreement

19. This letter, together with the Sealed Supplement, constitutes the complete plea
agreement in this case. This letter, together with the Sealed Supplement, supersedes any prior
understandings, promises, or conditions between this Office and the Defendant. There are no other
agreements, promises, undertakings, or understandings between the Defendant and this Office
- other than those set forth in this letter and the Sealed Supplement. No changes to this Agreement
will be effective unless in writing, signed by all parties and approved by the Court.

If the Defendant fully accepts each and every term and condition of this Agreement, please
sign and have the Defendant sign the original and return it to me promptly.

Rev. May 2018
Case 1:18-cr-00443-RDB Document 13 Filed 01/25/19 Page 8 of 10

Very truly yours,

Robert K. Hur
United States Attorney

Michael. F. Davio
Special Assistant United States Attorney

I have read this Agreement, including the Sealed Supplement, and carefully reviewed every
part of it with my attorney. I understand it and I voluntarily agree to it. Specifically, I have
reviewed the Factual and Advisory Guidelines Stipulation with my attorney and J do not wish to
change any part of it. ] am completely satisfied with the representation of my attorney.

   

I am the Defendant’s attorney. I have carefully reviewed every part of this Agreement,
including the Sealed Supplement with the Defendant. The Defendant advises me that the
Defendant understands and accepts its terms. To my knowledge, the Defendant’s decision to enter
into this Agreement is an informed and voluntary one.

 

Dat James E. Crawford, Jr., Esq

Rev. May 2018
 

Case 1:18-cr-00443-RDB Document 13 Filed 01/25/19 Page 9 of 10

ATTACHMENT A
STIPULATION OF FACTS

The undersigned parties stipulate and agree that if this case had proceeded to trial, this
Office would have proven the following facts beyond a reasonable doubt. The undersigned parties
also stipulate and agree that the following facts do not encompass all of the evidence that would
have been presented had this matter proceeded to trial.

Teresa Ann MAXFIELD (“MAXFIELD”), age 58, is a resident of Halethorpe, Maryland.

From in or about February 2012 to in or about February 2016, MAXFIELD spent her
deceased mother’s monthly Federal employee pension annuity payments, and concealed and failed
to disclose her mother’s death to the Office of Personnel Management (“OPM”), an agency of the
United States Government responsible for paying such annuities, resulting in a loss to the United
States Government of approximately $78,201.

MAXFIELD’s mother, H.B., died on or about February 12, 2012, and H.B.’s death
certificate names MAXFIELD as the informant. In or about September 2016, OPM suspected that
H.B. was deceased, but was still receiving monthly Civil Service Retirement System annuity
payments by direct deposit to an account at M&T Bank and commenced an investigation.

In April of 2017, agents of OPM’s Office of the Inspector General (“OIG”) obtained
records for H.B.’s M&T Bank account inte which the annuity payments were deposited, and
located a signature card bearing MAXFIELD’s signature. The account was payable to
MAXFIELD upon H.B.’s death, but MAXFELD did not report H.B.’s death to M&T, despite the
fact that she would have been paid the account’s balance if she had.

MAXFIELD routinely exhausted the annuity funds from the account each month primarily
by way of ATM cash withdrawals, home expenses, and retail purchases. According to records
obtained during the OJG investigation, several of the expenditures made using the annuity funds,
to include tolls for calls made to MAXFIELD’s incarcerated husband, payments to a bail
bondsman, Facebook ganie purchases, a mortgage, and utilities were made in MAXFIELD’s name.
MAXFIELD also forged H.B.’s signature on several checks drawn on the account, including for a
payment on an auto loan in MAXFIELD’s name.

Rev. May 2018
 

Case 1:18-cr-00443-RDB Document13 Filed 01/25/19 Page 10 of 10

7 PommgagpI TES

SO STIPULATED:

 

Michael F. Davio
Special Assistant United States Attorney

| |
whenecxscrafehiosifacel Xe (7 Ig
Teresa Ann Maxfield
Defendant

James E. Crawford, Ir., Sq.
Counsel for Defendant

Rev. May 2018
